THE THIRTEENTH COURT OF APPEALS

                                    13-18-00169-CV


 KENNETH L. BERRY, INDIVIDUALLY; KENNETH L. BERRY, AS TRUSTEE OF THE
   BERRY DYNASTY TRUST; KENNETH L. BERRY, TRUSTEE IN A DERIVATIVE
  CAPACITY FOR FLYING BULL RANCH, LTD.; AND CHELSEA NICHOLE BRIERS
                                     v.
   DENNIS W. BERRY; MARVIN G. BERRY; ALLEN L. BERRY; FB RANCH, LLC;
 BERRY GP, INC. D/B/A BERRY CONTRACTING, INC., BERRY CONTRACTING, LP
                D/B/A BAY, LTD., AND BERRY RANCHES, LLC.


                                  On Appeal from the
                     319th District Court of Nueces County, Texas
                          Trial Cause No. 2016-DCV-0104-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellants and 50% against appellees.

      We further order this decision certified below for observance.

March 5, 2020